DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Dennis Majewski on 06/30/2022. The amendment is as followed:
Claims 1 to 20 (canceled).

Claim 21 (previously presented):  A medical device system comprising:
a cluster including a plurality of nodes, wherein the cluster is configured to run proprietary software that creates a closed configuration for the cluster;
a plurality of medical devices implementing at least some of the nodes, at least one of the nodes being an access node;
a distributed database shared along the cluster and hosted by at least some of the nodes; and
at least one external equipment separate from the cluster, the at least one external equipment running software different than the proprietary software, wherein the different software is unable to directly communicate with the cluster having the closed configuration, and wherein the different software is configured to perform at least one of (i) writing to at least some of the distributed database via the access node or (ii) reading from at least some of the distributed database via the access node.
Claim 22 (previously presented):  The medical device system of Claim 21, wherein the at least one access node is provided separately from the medical devices.
Claim 23 (previously presented):  The medical device system of Claim 21, wherein the at least one access node is provided with one of the medical devices.
Claim 24 (previously presented):  The medical device system of Claim 21, wherein the at least one access node does not host the distributed database.
Claim 25 (previously presented):  The medical device system of Claim 21, wherein the at least one external equipment is a first external equipment, wherein the medical device system further includes a virtual access node of the cluster formed via a second external equipment, and wherein the virtual access node provides a secure data exchange environment so as to ensure security of the cluster while operating with the second external equipment.

Claim 26 (previously presented):  The medical device system of Claim 25, wherein the secure data exchange environment includes a secure channel, such as a virtual private network.
Claim 27 (previously presented):  The medical device system of Claim 21, wherein the at least one external equipment is configured to deliver data to the distributed database, and wherein the data is used by one of the medical devices implementing one of the nodes for treatment.
Claim 28 (previously presented):  The medical device system of Claim 21, wherein the plurality of medical devices are of a same treatment type.
Claim 29 (previously presented):  The medical device system of Claim 21, wherein the plurality of medical devices are configured to treat a common patient.
Claim 30 (previously presented):  The medical device system of Claim 21, wherein the distributed database is populated by (i) at least a third subset of the nodes that produce data and push data to other nodes, (ii) each of the second subset of the nodes hosting the distributed database pulling data from other nodes, or (iii) a combination of (i) and (ii).

Claim 31 (currently amended):  A medical device system comprising:
a cluster including a plurality of nodes, wherein the cluster is configured to run proprietary software that creates a closed configuration for the cluster;
each of at least a set of the plurality of nodes implemented by at least one of a plurality of medical devices;
a distributed database hosted by each of the plurality of medical devices, at least one first access node configured to host the distributed database;
at least one second access node provided separately from the distributed database; and
at least one external equipment separate from the cluster, the at least one external equipment running software different than the proprietary software, wherein the different software is unable to directly communicate with the cluster having the closed configuration, and wherein the different software is configured 

Claim 32 (previously presented):  The medical device system of Claim 31, wherein the at least one first access node and the at least one second access node are located separately from the medical devices.

Claim 33 (previously presented):  The medical device system of Claim 31, wherein the at least one first access node and the at least one second access node are provided with or operate with a user interface.

Claim 34 (currently amended):  A medical device system comprising:
a cluster including a plurality of nodes, wherein the cluster is configured to run proprietary software that creates a closed configuration for the cluster;
a plurality of medical devices implementing at least at least some of the nodes, at least one of the nodes being an access node including an external part and an internal part;
a distributed database provided along the cluster and hosted by at least some of the nodes, the distributed database, when stored by the at least one access node, associated with the internal part of the access node; and
at least one external equipment separate from the cluster, the at least one external equipment running software different than the proprietary software, wherein the different software is unable to directly communicate with the cluster having the closed configuration, and wherein the different software is configured 

Claim 35 (previously presented):  The medical device system of Claim 34, wherein the external part and the internal part are separated by a processing and memory manager configured to (i) provide data to the external part coming from the internal part and (ii) provide data to the internal part coming from the external part.

Claim 36 (currently amended):  A medical device system comprising:
a cluster including a plurality of nodes, wherein the cluster is configured to run first software that creates a closed configuration for the cluster;
a plurality of medical devices implementing at least some of the nodes, each medical device including a first processor and a memory configured to perform a medical procedure; and
a distributed database shared along the cluster by at least some of the nodes, the distributed database deployed on the plurality of medical devices, the distributed database separated from the first processor and memory configured to perform the medical procedure by a second processor and a memory manager running second software different than the first software, wherein the second software is unable to directly communicate with the cluster having the closed configuration, and wherein the second software is configured to (i) provide, to the first processor and memory, data coming from the distributed database and (ii) provide, to the distributed database, data coming from the first processor and memory.

Claim 37 (previously presented):  The medical device system of Claim 36, wherein the first processor and memory are configured to initiate communication with the distributed database via the second processor and the memory manager.
Claim 38 (previously presented):  The medical device system of Claim 36, wherein the distributed database is located in a cluster control part of the medical device that is separate from the first processor and memory located in a therapy control part of the medical device, the cluster control part separated from the therapy control part by the second processor and the memory manager.

Claim 39 (currently amended):  A medical device system comprising:
a cluster including a plurality of nodes, wherein the cluster is configured to run first software that creates a closed configuration for the cluster;
a plurality of medical devices implementing at least some of the nodes;
a distributed database shared along the cluster and hosted by the plurality of medical devices;
an external equipment separate from the cluster; and
a virtual access node of the cluster formed with the external equipment and one of the medical devices, the virtual access node providing a secure data exchange environment so as to ensure security of the distributed database, the virtual access node running second software different than the first software, wherein the second software is unable to directly communicate with the cluster having the closed configuration, and wherein the second software 

Claim 40 (previously presented):  The medical device system of Claim 39, wherein the medical device includes a first virtual access node interface and the external equipment includes a second virtual access node interface, and wherein the secure data exchange environment includes a secure channel such as a virtual private network interfacing with the virtual access node interfaces.
Response to Arguments
Applicant’s arguments, see applicant’s remarks, filed 05/25/2022, with respect to claims 21-30 have been fully considered and are persuasive.  The rejection of previous office action has been withdrawn. 
Allowable Subject Matter
Claims 21-40 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 21 and its dependents, the art of record either alone or in combination fails to particular disclose or suggest the claim when considered as whole and particularly the claim limitation of “a cluster including a plurality of nodes, wherein the cluster is configured to run proprietary software that creates a closed configuration for the cluster;
a plurality of medical devices implementing at least some of the nodes, at least one of the nodes being an access node;
a distributed database shared along the cluster and hosted by at least some of the nodes; and
at least one external equipment separate from the cluster, the at least one external equipment running software different than the proprietary software, wherein the different software is unable to directly communicate with the cluster having the closed configuration, and wherein the different software is configured to perform at least one of (i) writing to at least some of the distributed database via the access node or (ii) reading from at least some of the distributed database via the access node.”
As to the art of record, Oehme reference discloses a hospital network of medical appliance devices are accessed by a computer station. However, Oehme does not teach with respect to the entire or combination claim limitation of “a cluster including a plurality of nodes, wherein the cluster is configured to run proprietary software that creates a closed configuration for the cluster; a plurality of medical devices implementing at least some of the nodes, at least one of the nodes being an access node; a distributed database shared along the cluster and hosted by at least some of the nodes; and at least one external equipment separate from the cluster, the at least one external equipment running software different than the proprietary software, wherein the different software is unable to directly communicate with the cluster having the closed configuration, and wherein the different software is configured to perform at least one of (i) writing to at least some of the distributed database via the access node or (ii) reading from at least some of the distributed database via the access node.”
As to the art of record, Sayani et al. reference discloses a system to transmit secure medical alert and medical delivery using a cloud computer server in an online/offline mode. However, Sayani et al. does not teach with respect to the entire or combination claim limitation of “a cluster including a plurality of nodes, wherein the cluster is configured to run proprietary software that creates a closed configuration for the cluster; a plurality of medical devices implementing at least some of the nodes, at least one of the nodes being an access node; a distributed database shared along the cluster and hosted by at least some of the nodes; and at least one external equipment separate from the cluster, the at least one external equipment running software different than the proprietary software, wherein the different software is unable to directly communicate with the cluster having the closed configuration, and wherein the different software is configured to perform at least one of (i) writing to at least some of the distributed database via the access node or (ii) reading from at least some of the distributed database via the access node.”
As to the art of record, Bessette reference discloses a system to electronically managing medical data file in the shared database. However, Bessette does not teach with respect to the entire or combination claim limitation of “a cluster including a plurality of nodes, wherein the cluster is configured to run proprietary software that creates a closed configuration for the cluster; a plurality of medical devices implementing at least some of the nodes, at least one of the nodes being an access node; a distributed database shared along the cluster and hosted by at least some of the nodes; and at least one external equipment separate from the cluster, the at least one external equipment running software different than the proprietary software, wherein the different software is unable to directly communicate with the cluster having the closed configuration, and wherein the different software is configured to perform at least one of (i) writing to at least some of the distributed database via the access node or (ii) reading from at least some of the distributed database via the access node.”
Regarding claim 31 and its dependents, the art of record either alone or in combination fails to particular disclose or suggest the claim when considered as whole and particularly the claim limitation of “a cluster including a plurality of nodes, wherein the cluster is configured to run proprietary software that creates a closed configuration for the cluster;
a plurality of medical devices implementing at least some of the nodes, at least one of the nodes being an access node;
a distributed database shared along the cluster and hosted by at least some of the nodes; and
at least one external equipment separate from the cluster, the at least one external equipment running software different than the proprietary software, wherein the different software is unable to directly communicate with the cluster having the closed configuration, and wherein the different software is configured to perform at least one of (i) writing to at least some of the distributed database via the access node or (ii) reading from at least some of the distributed database via the access node.”
As to the art of record, Oehme reference discloses a hospital network of medical appliance devices are accessed by a computer station. However, Oehme does not teach with respect to the entire or combination claim limitation of “a cluster including a plurality of nodes, wherein the cluster is configured to run proprietary software that creates a closed configuration for the cluster; a plurality of medical devices implementing at least some of the nodes, at least one of the nodes being an access node; a distributed database shared along the cluster and hosted by at least some of the nodes; and at least one external equipment separate from the cluster, the at least one external equipment running software different than the proprietary software, wherein the different software is unable to directly communicate with the cluster having the closed configuration, and wherein the different software is configured to perform at least one of (i) writing to at least some of the distributed database via the access node or (ii) reading from at least some of the distributed database via the access node.”
As to the art of record, Sayani et al. reference discloses a system to transmit secure medical alert and medical delivery using a cloud computer server in an online/offline mode. However, Sayani et al. does not teach with respect to the entire or combination claim limitation of “a cluster including a plurality of nodes, wherein the cluster is configured to run proprietary software that creates a closed configuration for the cluster; a plurality of medical devices implementing at least some of the nodes, at least one of the nodes being an access node; a distributed database shared along the cluster and hosted by at least some of the nodes; and at least one external equipment separate from the cluster, the at least one external equipment running software different than the proprietary software, wherein the different software is unable to directly communicate with the cluster having the closed configuration, and wherein the different software is configured to perform at least one of (i) writing to at least some of the distributed database via the access node or (ii) reading from at least some of the distributed database via the access node.”
As to the art of record, Bessette reference discloses a system to electronically managing medical data file in the shared database. However, Bessette does not teach with respect to the entire or combination claim limitation of “a cluster including a plurality of nodes, wherein the cluster is configured to run proprietary software that creates a closed configuration for the cluster; a plurality of medical devices implementing at least some of the nodes, at least one of the nodes being an access node; a distributed database shared along the cluster and hosted by at least some of the nodes; and at least one external equipment separate from the cluster, the at least one external equipment running software different than the proprietary software, wherein the different software is unable to directly communicate with the cluster having the closed configuration, and wherein the different software is configured to perform at least one of (i) writing to at least some of the distributed database via the access node or (ii) reading from at least some of the distributed database via the access node.”
Regarding claim 34 and its dependents, the art of record either alone or in combination fails to particular disclose or suggest the claim when considered as whole and particularly the claim limitation of “a cluster including a plurality of nodes, wherein the cluster is configured to run proprietary software that creates a closed configuration for the cluster;
a plurality of medical devices implementing at least at least some of the nodes, at least one of the nodes being an access node including an external part and an internal part;
a distributed database provided along the cluster and hosted by at least some of the nodes, the distributed database, when stored by the at least one access node, associated with the internal part of the access node; and
at least one external equipment separate from the cluster, the at least one external equipment running software different than the proprietary software, wherein the different software is unable to directly communicate with the cluster having the closed configuration, and wherein the different software is configured to perform at least one of (i) writing to at least some of the distributed database via the external part of the access node or (ii) reading from at least some of the distributed database via the external part of the access node.”
As to the art of record, Oehme reference discloses a hospital network of medical appliance devices are accessed by a computer station. However, Oehme does not teach with respect to the entire or combination claim limitation of “a cluster including a plurality of nodes, wherein the cluster is configured to run proprietary software that creates a closed configuration for the cluster; a plurality of medical devices implementing at least at least some of the nodes, at least one of the nodes being an access node including an external part and an internal part; a distributed database provided along the cluster and hosted by at least some of the nodes, the distributed database, when stored by the at least one access node, associated with the internal part of the access node; and at least one external equipment separate from the cluster, the at least one external equipment running software different than the proprietary software, wherein the different software is unable to directly communicate with the cluster having the closed configuration, and wherein the different software is configured to perform at least one of (i) writing to at least some of the distributed database via the external part of the access node or (ii) reading from at least some of the distributed database via the external part of the access node.”
As to the art of record, Sayani et al. reference discloses a system to transmit secure medical alert and medical delivery using a cloud computer server in an online/offline mode. However, Sayani et al. does not teach with respect to the entire or combination claim limitation of “a cluster including a plurality of nodes, wherein the cluster is configured to run proprietary software that creates a closed configuration for the cluster; a plurality of medical devices implementing at least at least some of the nodes, at least one of the nodes being an access node including an external part and an internal part; a distributed database provided along the cluster and hosted by at least some of the nodes, the distributed database, when stored by the at least one access node, associated with the internal part of the access node; and at least one external equipment separate from the cluster, the at least one external equipment running software different than the proprietary software, wherein the different software is unable to directly communicate with the cluster having the closed configuration, and wherein the different software is configured to perform at least one of (i) writing to at least some of the distributed database via the external part of the access node or (ii) reading from at least some of the distributed database via the external part of the access node.”
As to the art of record, Bessette reference discloses a system to electronically managing medical data file in the shared database. However, Bessette does not teach with respect to the entire or combination claim limitation of “a cluster including a plurality of nodes, wherein the cluster is configured to run proprietary software that creates a closed configuration for the cluster; a plurality of medical devices implementing at least at least some of the nodes, at least one of the nodes being an access node including an external part and an internal part; a distributed database provided along the cluster and hosted by at least some of the nodes, the distributed database, when stored by the at least one access node, associated with the internal part of the access node; and at least one external equipment separate from the cluster, the at least one external equipment running software different than the proprietary software, wherein the different software is unable to directly communicate with the cluster having the closed configuration, and wherein the different software is configured to perform at least one of (i) writing to at least some of the distributed database via the external part of the access node or (ii) reading from at least some of the distributed database via the external part of the access node.”
Regarding claim 36 and its dependents, the art of record either alone or in combination fails to particular disclose or suggest the claim when considered as whole and particularly the claim limitation of “a cluster including a plurality of nodes, wherein the cluster is configured to run first software that creates a closed configuration for the cluster; a plurality of medical devices implementing at least some of the nodes, each medical device including a first processor and a memory configured to perform a medical procedure; and a distributed database shared along the cluster by at least some of the nodes, the distributed database deployed on the plurality of medical devices, the distributed database separated from the first processor and memory configured to perform the medical procedure by a second processor and a memory manager running second software different than the first software, wherein the second software is unable to directly communicate with the cluster having the closed configuration, and wherein the second software is configured to (i) provide, to the first processor and memory, data coming from the distributed database and (ii) provide, to the distributed database, data coming from the first processor and memory.”
As to the art of record, Oehme reference discloses a hospital network of medical appliance devices are accessed by a computer station. However, Oehme does not teach with respect to the entire or combination claim limitation of “a cluster including a plurality of nodes, wherein the cluster is configured to run first software that creates a closed configuration for the cluster; a plurality of medical devices implementing at least some of the nodes, each medical device including a first processor and a memory configured to perform a medical procedure; and a distributed database shared along the cluster by at least some of the nodes, the distributed database deployed on the plurality of medical devices, the distributed database separated from the first processor and memory configured to perform the medical procedure by a second processor and a memory manager running second software different than the first software, wherein the second software is unable to directly communicate with the cluster having the closed configuration, and wherein the second software is configured to (i) provide, to the first processor and memory, data coming from the distributed database and (ii) provide, to the distributed database, data coming from the first processor and memory.”
As to the art of record, Sayani et al. reference discloses a system to transmit secure medical alert and medical delivery using a cloud computer server in an online/offline mode. However, Sayani et al. does not teach with respect to the entire or combination claim limitation of “a cluster including a plurality of nodes, wherein the cluster is configured to run first software that creates a closed configuration for the cluster; a plurality of medical devices implementing at least some of the nodes, each medical device including a first processor and a memory configured to perform a medical procedure; and a distributed database shared along the cluster by at least some of the nodes, the distributed database deployed on the plurality of medical devices, the distributed database separated from the first processor and memory configured to perform the medical procedure by a second processor and a memory manager running second software different than the first software, wherein the second software is unable to directly communicate with the cluster having the closed configuration, and wherein the second software is configured to (i) provide, to the first processor and memory, data coming from the distributed database and (ii) provide, to the distributed database, data coming from the first processor and memory.”
As to the art of record, Bessette reference discloses a system to electronically managing medical data file in the shared database. However, Bessette does not teach with respect to the entire or combination claim limitation of “a cluster including a plurality of nodes, wherein the cluster is configured to run first software that creates a closed configuration for the cluster; a plurality of medical devices implementing at least some of the nodes, each medical device including a first processor and a memory configured to perform a medical procedure; and a distributed database shared along the cluster by at least some of the nodes, the distributed database deployed on the plurality of medical devices, the distributed database separated from the first processor and memory configured to perform the medical procedure by a second processor and a memory manager running second software different than the first software, wherein the second software is unable to directly communicate with the cluster having the closed configuration, and wherein the second software is configured to (i) provide, to the first processor and memory, data coming from the distributed database and (ii) provide, to the distributed database, data coming from the first processor and memory.”
Regarding claim 39 and its dependents, the art of record either alone or in combination fails to particular disclose or suggest the claim when considered as whole and particularly the claim limitation of “a cluster including a plurality of nodes, wherein the cluster is configured to run first software that creates a closed configuration for the cluster; a plurality of medical devices implementing at least some of the nodes; a distributed database shared along the cluster and hosted by the plurality of medical devices;
an external equipment separate from the cluster; and a virtual access node of the cluster formed with the external equipment and one of the medical devices, the virtual access node providing a secure data exchange environment so as to ensure security of the distributed database, the virtual access node running second software different than the first software, wherein the second software is unable to directly communicate with the cluster having the closed configuration, and wherein the second software (i) writes to the medical device or (ii) reads from the medical device.”
As to the art of record, Oehme reference discloses a hospital network of medical appliance devices are accessed by a computer station. However, Oehme does not teach with respect to the entire or combination claim limitation of “a cluster including a plurality of nodes, wherein the cluster is configured to run first software that creates a closed configuration for the cluster; a plurality of medical devices implementing at least some of the nodes; a distributed database shared along the cluster and hosted by the plurality of medical devices; an external equipment separate from the cluster; and a virtual access node of the cluster formed with the external equipment and one of the medical devices, the virtual access node providing a secure data exchange environment so as to ensure security of the distributed database, the virtual access node running second software different than the first software, wherein the second software is unable to directly communicate with the cluster having the closed configuration, and wherein the second software (i) writes to the medical device or (ii) reads from the medical device.”
As to the art of record, Sayani et al. reference discloses a system to transmit secure medical alert and medical delivery using a cloud computer server in an online/offline mode. However, Sayani et al. does not teach with respect to the entire or combination claim limitation of “a cluster including a plurality of nodes, wherein the cluster is configured to run first software that creates a closed configuration for the cluster; a plurality of medical devices implementing at least some of the nodes; a distributed database shared along the cluster and hosted by the plurality of medical devices; an external equipment separate from the cluster; and a virtual access node of the cluster formed with the external equipment and one of the medical devices, the virtual access node providing a secure data exchange environment so as to ensure security of the distributed database, the virtual access node running second software different than the first software, wherein the second software is unable to directly communicate with the cluster having the closed configuration, and wherein the second software (i) writes to the medical device or (ii) reads from the medical device.”
As to the art of record, Bessette reference discloses a system to electronically managing medical data file in the shared database. However, Bessette does not teach with respect to the entire or combination claim limitation of “a cluster including a plurality of nodes, wherein the cluster is configured to run first software that creates a closed configuration for the cluster; a plurality of medical devices implementing at least some of the nodes; a distributed database shared along the cluster and hosted by the plurality of medical devices; an external equipment separate from the cluster; and a virtual access node of the cluster formed with the external equipment and one of the medical devices, the virtual access node providing a secure data exchange environment so as to ensure security of the distributed database, the virtual access node running second software different than the first software, wherein the second software is unable to directly communicate with the cluster having the closed configuration, and wherein the second software (i) writes to the medical device or (ii) reads from the medical device.”
As to the art of record, Bessette reference discloses a system to electronically managing medical data file in the shared database. However, Bessette does not teach with respect to the entire or combination claim limitation of “a cluster including a plurality of nodes, wherein the cluster is configured to run first software that creates a closed configuration for the cluster; a plurality of medical devices implementing at least some of the nodes; a distributed database shared along the cluster and hosted by the plurality of medical devices; an external equipment separate from the cluster; and a virtual access node of the cluster formed with the external equipment and one of the medical devices, the virtual access node providing a secure data exchange environment so as to ensure security of the distributed database, the virtual access node running second software different than the first software, wherein the second software is unable to directly communicate with the cluster having the closed configuration, and wherein the second software (i) writes to the medical device or (ii) reads from the medical device.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679. The examiner can normally be reached 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAI Y CHEN/Primary Examiner, Art Unit 2425